DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.
 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4-6, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al., U.S. Patent Application Publication 2015/0172987 (hereinafter Balakrishnan). 
	Regarding claim 1, Balakrishnan discloses a method for wireless communication by a user equipment (UE) (disclosed is a wireless communication method performed by a UE, according to Abstract, [0034], Fig. 5), comprising: 
	receiving a message for a dual-active-protocol stack (DAPs) handover (HO) from a source network entity to a target network entity, wherein carrier-aggregation (CA) mode is configured with the source network entity prior to reception of the message for the DAPS HO, and wherein the message for the DAPs HO comprises an indication to deactivate the CA mode and activate a single carrier mode with the source network entity (disclosed is a UE that uses carrier aggregation and is capable of communicating with both a primary cell and a secondary cell [“dual-active-protocol stack (DAPs)”], according to [0016], [0026], [0032], whereby a network provider determines that said UE should perform a handover from the current serving cell to another cell, according to [0037], whereby the UE undergoes the handover procedure from the serving cell to a different cell, remaining in a connected traffic state throughout said handover procedure, and switching to single carrier mode during said handover procedure, according to [0039]-[0040] ); 
deactivating the CA mode in response to reception of the message for the DAPS HO to activate the single carrier mode with the source network entity (the UE switches from carrier aggregation mode to single carrier mode in response to a negotiation with the network provider, according to [0039], Fig. 5 [step 550]); and 
performing the DAPS HO from the source network entity to the target network entity during a HO period, wherein the single carrier mode is maintained with the source network entity during at least a portion of the HO period, and wherein connection with the target network entity is maintained during the at least the portion of the HO period (the UE undergoes the handover procedure from the serving cell to a different cell, remaining in a connected traffic state throughout said handover procedure, and switching to single carrier mode during said handover procedure, according to [0039]-[0040]).
	Regarding claim 12, Balakrishnan discloses a method for wireless communication by a network entity (disclosed is a wireless communication performed by a network provider, according to Abstract, [0034], Fig. 5), comprising: 
generating a message for dual-active-protocol stack (DAPs) handover (HO) of a user-equipment (UE) from a source network entity to a target network entity, wherein a carrier-aggregation (CA) mode is configured for communication between the UE and the source network entity prior to transmission of the message for the DAPS HO, and wherein the message indicates to the UE to deactivate the CA mode and activate a single carrier mode with the source network entity during at least a portion of a HO period while maintaining connection with the target network entity during the at least the portion the HO period; and transmitting the message for the DAPS HO to the UE (disclosed is a UE that uses carrier aggregation and is capable of communicating with both a primary cell and a secondary cell [“dual-active-protocol stack (DAPs)”], according to [0016], [0026], [0032], whereby a network provider determines that said UE should perform a handover from the current serving cell to another cell, according to [0037], whereby the UE undergoes the handover procedure from the serving cell to a different cell, remaining in a connected traffic state throughout said handover procedure, and switching to single carrier mode during said handover procedure, according to [0039]-[0040]).
Regarding claim 4, Balakrishnan discloses the method of claim 1, further comprising activating the CA mode with the target network entity after the HO period (during the handover procedure, the UE negotiates with the network provider to enter a carrier aggregation mode, according to [0039]).
Regarding claim 5, Balakrishnan discloses the method of claim 1, wherein a single carrier mode is configured with the target network entity during the HO period (the UE enters single carrier mode during the handover procedure, according to [0039], Fig. 5 [step 550]).
Regarding claim 6, Balakrishnan discloses the method of claim 1, wherein the CA mode is configured with the target network entity during the HO period (during the handover procedure, the UE negotiates with the network provider to enter a carrier aggregation mode, according to [0039]).
Regarding claim 14, Balakrishnan discloses the method of claim 12, wherein the message for the DAPS HO comprises an indication to configure a single carrier mode with the target network entity during the HO period (the UE switches from carrier aggregation mode to single carrier mode in response to a negotiation with the network provider, according to [0039], Fig. 5 [step 550]).
Regarding claim 15, Balakrishnan discloses the method of claim 12, wherein the message for the DAPS HO comprises an indication to configure the CA mode with the target network entity during the HO period (during the handover procedure, the UE negotiates with the network provider to enter a carrier aggregation mode, according to [0039]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



8.	Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Hamalainen et al., U.S. Patent No. 6,240,079 (hereinafter Hamalainen).
	Regarding claim 7, Balakrishnan discloses a method for wireless communication (disclosed is a wireless communication method, according to Abstract, [0034], Fig. 5), comprising: 
receiving a message for dual-active-protocol stack (DAPs) handover (HO) from a source network entity to a target network entity, wherein carrier-aggregation (CA) mode is configured for communication with the source network entity prior to reception of the message (disclosed is a UE that uses carrier aggregation and is capable of communicating with both a primary cell and a secondary cell [“dual-active-protocol stack (DAPs)”], according to [0016], [0026], [0032], whereby a network provider determines that said UE should perform a handover from the current serving cell to another cell, according to [0037]); and 
performing the HO from the source network entity to the target network entity during a HO period, wherein the CA mode with the source network entity is maintained during at least a portion of the HO period, and wherein connection with the target network entity is maintained during the at least the portion of the HO period (the UE undergoes the handover procedure from the serving cell to a different cell, remaining in a connected traffic state throughout said handover procedure, and switching to single carrier mode from carrier aggregation mode during said handover procedure (the UE is therefore in carrier aggregation mode for a portion of the handover procedure), according to [0039]-[0040]).
Balakrishnan does not expressly disclose that the UE monitors for communications on component carriers associated with the source network entity, nor that the UE monitors the communications on a fewer number of the component carriers as compared to prior to the HO period.
	Hamalainen discloses that the UE monitors for communications on component carriers associated with the source network entity, and that the UE monitors the communications on a fewer number of the component carriers as compared to prior to the HO period (a mobile communication network, after a call handover, reduces the channel configuration assigned to a data call, according to column 5 lines 54-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan with Hamalainen such that the UE monitors for communications on component carriers associated with the source network entity, nor that the UE monitors the communications on a fewer number of the component carriers as compared to prior to the HO period.
	One of ordinary skill in the art would have been motivated to make this modification in order to release mobile communication network resources for other traffic (Hamalainen:  column 5 lines 54-65).
Regarding claim 16, Balakrishnan discloses a method for wireless communication (disclosed is a wireless communication method, according to Abstract, [0034], Fig. 5), comprising: 
generating a message for dual-active-protocol stack (DAPs) handover (HO) of a user-equipment (UE) from a source network entity to a target network entity, wherein carrier-aggregation (CA) mode is configured for communication between the UE and the source network entity prior to transmission of the message for HO, and wherein the message indicate for the UE to maintain the CA mode with the source network entity during at least a portion of a HO period while maintaining connection with the target network entity during the at least the portion of the HO period; and transmitting the message for HO to the UE (disclosed is a UE that uses carrier aggregation and is capable of communicating with both a primary cell and a secondary cell [“dual-active-protocol stack (DAPs)”], according to [0016], [0026], [0032], whereby a network provider determines that said UE should perform a handover from the current serving cell to another cell, according to [0037], whereby the UE undergoes the handover procedure from the serving cell to a different cell, remaining in a connected traffic state throughout said handover procedure, and switching to single carrier mode from carrier aggregation mode during said handover procedure (the UE is therefore in carrier aggregation mode for a portion of the handover procedure), according to [0039]-[0040]).

Balakrishnan does not expressly disclose that the UE monitors for communications on component carriers associated with the source network entity, nor that the UE monitors the communications on a fewer number of the component carriers as compared to prior to the HO period.
	Hamalainen discloses that the UE monitors for communications on component carriers associated with the source network entity, and that the UE monitors the communications on a fewer number of the component carriers as compared to prior to the HO period (a mobile communication network, after a call handover, reduces the channel configuration assigned to a data call, according to column 5 lines 54-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan with Hamalainen such that the UE monitors for communications on component carriers associated with the source network entity, nor that the UE monitors the communications on a fewer number of the component carriers as compared to prior to the HO period.
	One of ordinary skill in the art would have been motivated to make this modification in order to release mobile communication network resources for other traffic (Hamalainen:  column 5 lines 54-65).
	Regarding claim 9, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 7.  Additionally, Balakrishnan discloses that the CA mode is configured with the target network entity during the HO period (during the handover procedure, the UE negotiates with the network provider to enter a carrier aggregation mode, according to [0039]).
Regarding claim 18, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 16.  Additionally, Balakrishnan discloses that the message for the DAPS HO indicates to the UE to configure the CA mode with the target network entity during the HO period (during the handover procedure, the UE negotiates with the network provider to enter a carrier aggregation mode, according to [0039]).

9.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan as applied to claims 1, 7, 12, and 16 above, in view of Jin et al., U.S. Patent Application Publication 2019/0306761 (hereinafter Jin).
	Regarding claim 3, Balakrishnan discloses all the limitations of claim 1.
	Balakrishnan does not expressly disclose that performing the DAPS HO comprises receiving a configuration message indicating to release connection with the source network entity, the HO period including a period between the reception of the message for the DAPS HO and the reception of the configuration message.
	Jin discloses that performing the DAPS HO comprises receiving a configuration message indicating to release connection with the source network entity, the HO period including a period between the reception of the message for the DAPS HO and the reception of the configuration message (a source base station transmits a handover command to a terminal device, and later transmits an RRC connection release message to said terminal device, according to [0031]-[0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan with Jin such that performing the DAPS HO comprises receiving a configuration message indicating to release connection with the source network entity, the HO period including a period between the reception of the message for the DAPS HO and the reception of the configuration message.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a subsequent radio link failure and reduce signaling overheads (Jin:  [0032]).
	Regarding claim 13, Balakrishnan discloses all the limitations of claim 12.
	Balakrishnan does not expressly disclose transmitting, to the UE, a configuration message indicating to release connection with the source network entity, the HO period including a period between the transmission of the message for DAPS HO and the transmission of the configuration message.
	Jin discloses transmitting, to the UE, a configuration message indicating to release connection with the source network entity, the HO period including a period between the transmission of the message for DAPS HO and the transmission of the configuration message (a source base station transmits a handover command to a terminal device, and later transmits an RRC connection release message to said terminal device, according to [0031]-[0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan with Jin by transmitting, to the UE, a configuration message indicating to release connection with the source network entity, the HO period including a period between the transmission of the message for DAPS HO and the transmission of the configuration message.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a subsequent radio link failure and reduce signaling overheads (Jin:  [0032]).
	
10.	Claims 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Hamalainen as applied to claims 7, 9, 16, and 18 above, further in view of Oroskar et al., U.S. Patent No. 9,706,561 (hereinafter Oroskar).
	Regarding claim 8, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 7.
	Neither Balakrishnan nor Hamalainen expressly discloses that the CA mode with the source network entity is configured with the fewer number of the component carriers during the HO period as compared to the CA mode with the source network entity configured prior to the HO period.
	Oroskar discloses that the CA mode with the source network entity is configured with the fewer number of the component carriers during the HO period as compared to the CA mode with the source network entity configured prior to the HO period (as part of a handover process, carrier aggregation for a UE is modified such that carriers are removed, according to column 7 line 11 to column 8 line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan as modified by Hamalainen with Oroskar such that the CA mode with the source network entity is configured with the fewer number of the component carriers during the HO period as compared to the CA mode with the source network entity configured prior to the HO period.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to a situation wherein a particular carrier is heavily loaded (Oroskar:  column 7 lines 20-29).
	Regarding claim 10, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 9.
	Neither Balakrishnan nor Hamalainen expressly discloses that the CA mode with the target network entity during the HO period is configured with the fewer number of the component carriers than the CA mode activated with the target network entity after the HO period.
	Oroskar discloses that the CA mode with the target network entity during the HO period is configured with the fewer number of the component carriers than the CA mode activated with the target network entity after the HO period (as part of a handover process, carrier aggregation for a UE is modified such that carriers are added, according to column 7 line 11 to column 8 line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan as modified by Hamalainen with Oroskar such that the CA mode with the target network entity during the HO period is configured with the fewer number of the component carriers than the CA mode activated with the target network entity after the HO period.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to a situation wherein a particular carrier is heavily loaded (Oroskar:  column 7 lines 20-29).
	Regarding claim 17, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 16.
	Neither Balakrishnan nor Hamalainen expressly discloses that the message for the DAPS HO indicates for the UE to maintain the CA mode with the source network entity with the fewer number of the component carriers during the HO period as compared to the CA mode configured prior to the HO period.
	Oroskar discloses that the message for the DAPS HO indicates for the UE to maintain the CA mode with the source network entity with the fewer number of the component carriers during the HO period as compared to the CA mode configured prior to the HO period (as part of a handover process, carrier aggregation for a UE is modified such that carriers are removed, according to column 7 line 11 to column 8 line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan as modified by Hamalainen with Oroskar such that the message for the DAPS HO indicates for the UE to maintain the CA mode with the source network entity with the fewer number of the component carriers during the HO period as compared to the CA mode configured prior to the HO period.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to a situation wherein a particular carrier is heavily loaded (Oroskar:  column 7 lines 20-29).
	Regarding claim 19, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 18.
	Neither Balakrishnan nor Hamalainen expressly discloses that the CA mode with the target network entity during the HO period is configured with the fewer number of the CCs than the CA mode activated with the target network entity after the HO period.
	Oroskar discloses that the CA mode with the target network entity during the HO period is configured with the fewer number of the CCs than the CA mode activated with the target network entity after the HO period (as part of a handover process, carrier aggregation for a UE is modified such that carriers are added, according to column 7 line 11 to column 8 line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan as modified by Hamalainen with Oroskar such that the CA mode with the target network entity during the HO period is configured with the fewer number of the CCs than the CA mode activated with the target network entity after the HO period.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to a situation wherein a particular carrier is heavily loaded (Oroskar:  column 7 lines 20-29).

11.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Hamalainen as applied to claims 7 and 16 above, further in view of Jin.
	Regarding claim 11, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 7.
	Neither Balakrishnan nor Hamalainen expressly discloses that performing the DAPS HO comprises receiving a configuration message indicating to release connection with the source network entity, the HO period including a period between the reception of the message for the DAPS HO and the reception of the configuration message.
	Jin discloses that performing the DAPS HO comprises receiving a configuration message indicating to release connection with the source network entity, the HO period including a period between the reception of the message for the DAPS HO and the reception of the configuration message (a source base station transmits a handover command to a terminal device, and later transmits an RRC connection release message to said terminal device, according to [0031]-[0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan as modified by Hamalainen with Jin such that performing the DAPS HO comprises receiving a configuration message indicating to release connection with the source network entity, the HO period including a period between the reception of the message for the DAPS HO and the reception of the configuration message.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a subsequent radio link failure and reduce signaling overheads (Jin:  [0032]).
	Regarding claim 20, the combination of Balakrishnan and Hamalainen discloses all the limitations of claim 16.
	Neither Balakrishnan nor Hamalainen expressly discloses transmitting a configuration message indicating to the UE to release connection with the source network entity, the HO period including a period between the transmission of the message for HO and the transmission of the configuration message.
	Jin discloses transmitting a configuration message indicating to the UE to release connection with the source network entity, the HO period including a period between the transmission of the message for HO and the transmission of the configuration message (a source base station transmits a handover command to a terminal device, and later transmits an RRC connection release message to said terminal device, according to [0031]-[0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balakrishnan as modified by Hamalainen with Jin by transmitting a configuration message indicating to the UE to release connection with the source network entity, the HO period including a period between the transmission of the message for HO and the transmission of the configuration message.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a subsequent radio link failure and reduce signaling overheads (Jin:  [0032]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645